Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on June 30, 2022 has been entered.
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Volpe on July 8, 2020.
	a.	Claim 1, line 13, change “stop device” to - - pin - -;
	b.	Claim 5:
Line 5, change “stop device” to - - pin - -; and
Line 6, change “stop device” to - - pin - -; 
c.	Claim 6, line 1, change “stop device” to - - pin - -;
d.	Claim 7, amend claim 7 as follows:
7. (Currently Amended) The control device according to claim 6, wherein interferes with the rotation of the brake lever and prevents the rotation of the brake lever at least towards the rest position. 
	e.	Cancel claim 12.
Reasons for Allowance
1.	Claims 1-3, 5-8, 11, 13, and 15-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: representative claim 1 is allowed due to the following limitations as seen in Pub. No. 20200172193 (Pub.’193) of this application.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.
a pin (48, FIG. 7, Pub.’193 ¶ 202) that acts directly or indirectly on the piston (18); and,
a seat (49, FIG. 7, Pub.’193 ¶ 203) for the pin (48),
wherein the cylinder (17) and the tank (16) are filled with hydraulic fluid;
wherein the pin (48) assumes a storage and transportation configuration (Pub.’193 ¶ 28 et seq.) in which the pin (48) arranges the piston (18) in said at least one second position (FIG. 3, Pub.’193 ¶ 158), and
wherein the storage and transportation configuration is controlled by the insertion of the pin (48) inside the seat (49) and the removal of the pin (48) from the seat (49). (Reference characters, figures, Pub.’193 paragraphs, and emphases added)

The closest prior art Weber et al. (US 20080179943) does not teach or suggest, inter alia,  the functional limitations recited in claim 1 and similarly recited in claims 11 and 13.  See p. 6 et seq. of the Office action on March 1, 2022.
None of the references cited in the record, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claims 1, 11 and 13.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Gherardi et al. (WO 2008-56379 A1) teaches a stop device comprising stop seats 24 and stop dowel 25 (FIGS. 7-8, id. p. 18, l. 2 et seq., claims 5-6);  
b.	Thomas (US 20200010142) teaches a stop device comprising an adjuster screw 235 (FIGS. 6-9, id. ¶ 62 et seq.); and
c.	Fushimi (US 20140368026) teaches a stop device 70 (FIG. 7).  Ibid. ¶ 74 et seq.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656